Citation Nr: 1719507	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for a dental disability for VA compensation purposes.

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for depression.


REPRESENTATION

The Veteran is represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was before the Board in April 2015, at which time it was remanded for additional development.  The issue of entitlement to service connection for depression was remanded in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case and to provide the Veteran the opportunity to perfect an appeal to the Board, which he ultimately did.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, this claim has been certified to the Board for appellate review.  

With respect to the other two issues, after the AOJ accomplished the requested development, it issued a March 2017 supplemental statement of the case before remitting the appeal to the Board for further appellate review.

The issue of entitlement to service connection for a dental disability for treatment purposes was referred to the AOJ in the April 2015 remand and, thus, it will not be considered herein.

The issues of entitlement to service connection for a disability manifested by headaches and depression will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ, which is either the RO or the Appeals Management Office (AMO).





FINDING OF FACT

The Veteran does not have a current dental disability that is subject to service connection for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a March 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO and AMO have obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records, as well as the any documentation associated with the Veteran's application for Social Security Administration (SSA) disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in January 2017.  The VA examiner reviewed the Veteran's electronic claims file and administered a thorough clinical evaluation, which addressed the salient issue presented by the Veteran's claim at issue here.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In April 2015, this claim was remanded by the Board for additional development, specifically, to attempt to obtain the Veteran's October 1978 VA treatment records from the New York Harbor Healthcare System; to attempt to obtain all documentation associated with the Veteran's application for disability benefits from SSA; to make additional attempts to obtain the Veteran's service dental records; to request that the Veteran submit or identify dental treatment from 1977 to the present.  Additionally, the Board directed the AOJ to provide the Veteran a VA dental examination.

In November 2015, the AOJ sent requests for the Veteran's records to the VA New York Harbor Healthcare System and to SSA, and sent him a request to submit or identify dental treatment records dated since 1977.  SSA records were subsequently associated with the Veteran's claims file, and the New York Harbor Healthcare System responded that it did not have any records.  In June 2016, the AOJ submitted a request for the Veteran's service dental records and sent the Veteran another request to submit or identify dental treatment dated since 1977.  The Veteran submitted several recently dated private dental records, and additional service personnel records were associated with the claims file, but not the Veteran's service dental records.  The Veteran underwent a VA dental examination in January 2017 before this claim was re-adjudicated.  After the issuance of a March 2017 supplemental statement of the case, this matter was remitted to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the Board's remand directive and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that, during his active duty, he tripped and fell, striking his teeth/mouth against a tree or tree stump, knocking out two teeth.  He explained that these teeth were replaced immediately after this incident and, although loose, they remained in place throughout his active service.  The Veteran also stated that the two teeth that had been previously knocked out fell out three or four years after his active service while biting.  The Veteran submitted a claim seeking VA compensation for a dental disability.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The salient issue with respect to the Veteran's claim is whether the evidence demonstrates a current diagnosis of a dental disability subject to service connection for VA compensation purposes.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the aveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note. 

The evidence of record does not show that the Veteran currently has a dental disability for which VA compensation is available.  The Veteran underwent a VA examination in January 2017.  The only diagnosis rendered by the examiner was periodontal disease (characterized by the examiner as severe generalized periodontitis).  The examiner specifically noted that that no other dental diagnoses were found.

The Veteran submitted post-service evidence that demonstrated dental treatment, but has not submitted evidence of a current diagnosis of a dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; or limited motion of the temporomandibular articulation, which was incurred in service.  See 38 C.F.R. §§ 3.381, 4.150.  Replaceable missing teeth are not considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.


ORDER

Service connection for a dental disability for VA compensation purposes is denied.


REMAND


Disability Manifested by Headaches

In the April 2015 remand, the Board directed the AOJ to provide the Veteran with a VA examination to ascertain the current nature of any headache disability and, if present, whether it was incurred in or due to his active service, to include consideration of the Veteran's in-service complaints and treatment.

In January 2017, the Veteran underwent the requested VA examination.  Ultimately, the examiner rendered a negative etiological opinion, finding that the Veteran's in-service headaches were consequent to other illnesses and did not represent the onset of a headache disability.  However, the examiner also indicated that the Veteran has a history of allergic rhinitis and that his headaches maybe related to nasal allergies.  The examiner did not provide an opinion as to whether the Veteran's allergic rhinitis or nasal allergies was/were incurred in or due to his active service.

The Board finds that allergic rhinitis/nasal allergies are reasonably encompassed by the Veteran's claim.  As such, the Board has re-captioned the Veteran's claim to reflect this determination.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

Given that the January 2017 VA examiner did not address the etiological relationship between the Veteran's allergic rhinitis or nasal allergies (with headaches) and his active service, the Board finds that a remand is warranted in order to obtain a supplemental opinion.

Depression

The Veteran was not provided a VA examination with respect to this claim of entitlement to service connection for depression.  Generally, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The record includes evidence of a current diagnosis of unspecified depressive disorder or depression.  Further, in April 2017, the Veteran submitted a VA Disability Benefits Questionnaire wherein the examiner, through a review of the Veteran's statements, his mother's statements, and a clinical evaluation, as well as medical literature, associated the Veteran's unspecified depressive disorder to his active service.  The Board finds that this opinion lacks specificity and lacks a discussion of the Veteran's service treatment records, thereby rendering it inadequate for adjudication purposes.  This evidence does, however, meet the evidentiary threshold for indicating that a current psychiatric disability may be associated to the Veteran's active service, which triggers VA's duty to provide him a VA examination.  As such, the Board finds that a remand is required in order to satisfy VA's duty to assist.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the April 2015 VA examiner, or the appropriate substitute, in order to obtain a supplemental opinion regarding the Veteran's claimed headaches.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any headache disability OR disability manifested by headaches (namely allergic rhinitis) was incurred in or due to his active service. 

The examiner must provide a complete explanation for any rendered opinion.

2.  The AOJ must provide the Veteran with a VA examination regarding his depression claim.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability was incurred in or due to his active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions and the April 2017 VA Disabilities Benefits Questionnaire, including therein assertions by the Veteran's mother.

All rendered opinions must be accompanied by a thorough rationale.  

3.  The Veteran must be advised of the importance of reporting to any scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the electronic claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

4.  After the above has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


